MEMORANDUM **
We lack jurisdiction to review the BIA’s November 2004 and February 2005 decisions because petitioner did not file a petition for review after either of these rulings. See Martinez-Serrano v. INS, 94 F.3d 1256, 1257-58 (9th Cir.1996). The BIA did not abuse its discretion in its June 2004 decision reversing the IJ, because the IJ granted petitioner’s motion to reopen solely on the basis of an erroneous belief that DHS had failed to oppose the motion. See 8 C.F.R. § 1003.23(b)(4)(iv).
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.